DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The terminal disclaimer filed on 04/27/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US 16,442,197 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, and 2 are rejected under 35 U.S.C. 103 as being unpatentable over Krafutler (US Patent 5056579) in view of Drifka (US PG Pub 20120241110).
Regarding claim 1, Krafutler teaches (figure 2) an end tip configured to travel in a track (1) of a shade system, comprising: a body portion (comprising the first section and the second section as described below) having a diameter (at 421), the body portion comprising a first section (element 421) comprising a material with a hardness (this is made of a material, and all materials have a hardness) and a second section (comprised of the left end of 2 that surrounds the first section as shown in fig. 2) coupled to the first section (fig. 2), the second section comprising a material with a hardness (this is made of a material, and all materials have a hardness), and a head portion (424) coupled to the first section (fig. 2), the head portion comprising a material (this is made of the same material as the rest of 421 as it is one single piece); wherein the head portion (424) has a width that is wider than the diameter of the body portion (fig. 2 shows that 424 is wider than 421). Krafutler does not teach the first section comprising a first material having a first hardness and the second section comprising a second material having a second hardness; wherein the first hardness is higher than the second hardness. 
Drifka teaches (figure 10) a shade system that travels in a guide portion (16) of a vertical roll up door assembly that includes a first section (38) with a first hardness and a second section (40) with a second hardness; wherein the first hardness is higher than the second hardness (paragraph 0052, lines 5-15). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Krafulter to incorporate the teachings of Drifka by having the first section and the second section be made from materials of different hardnesses, with the first hardness being greater than the second hardness. This alteration provides the predictable and expected results of the first material being more durable to wear and/or the second portion being able to deform to and disengage from the track upon a sudden impact as a couple non-limiting examples.
Regarding claim 2, Krafutler teaches (figure 2) that the first section (421) comprises a neck region (422) and a shoulder region (423) and wherein the second section (comprised of the left end of 2 that surrounds the first section as shown in fig. 2) comprises an internal lip (the portion that sticks into the neck region of the first section) provided around the neck region (shown in fig. 2) of the first section (423) and configured to retain the shoulder region of the first section within the second section (fig. 2).
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Krafutler (US Patent 5056579) in view of Drifka (US PG Pub 20120241110) as applied to claim 2, and further in view of Brondex (US PG Pub 20160376842).
Regarding claim 3, modified Krafutler does not teach that the second section is overmolded over the neck region and shoulder region of the first section.  
Brondex teaches (figure 2) a second section (10) of a screen winding device overmolded over a first section (2, paragraph 0075). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify Krafutler to incorporate the teachings of Brondex by using the manufacturing process of overmolding to manufacture the first and second section as taught by modified Krafutler. This alteration provides the predictable and expected result of a cheap method of manufacturing that allows multiple materials to be used on interconnected parts.
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Krafutler (US Patent 5056579) in view of Drifka (US PG Pub 20120241110) as applied to claim 1 above, and further in view of Langenbach (US PG Pub 20030046870).
Regarding claim 4, modified Krafutler does not teach the first material comprising at least one of a polyamide, polyoxymethylene, or acrylonitrile butadiene styrene.  
Langenbach teaches (figure 1) a breakaway panel mechanism with a pin (20) made out of polyamide (paragraph 0009). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify Krafutler by having the first material for the first portion being made out of polyamide. This alteration provides the predictable and expected result of a cheap material that is easy to source with the required hardness for functionality of the assembly. 
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Krafutler (US Patent 5056579) in view of Drifka (US PG Pub 20120241110) as applied to claim 1 above, and further in view of Coenraets (US PG Pub 20050211397).
Regarding claim 5, modified Krafutler does not teach the second material comprising a thermoplastic polyurethane.
Coenraets teaches (figure 33) a panel device in guide tracks that closes off an opening with a sliding section (71) made out of polyurethane. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify Krafutler by having the second material for the first portion being made out of polyurethane. This alteration provides the predictable and expected result of a cheap material that is easy to source with the required hardness for functionality of the assembly. 
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Krafutler (US Patent 5056579) in view of Drifka (US PG Pub 20120241110) as applied to claim 1 above, and further in view of Lee (US Patent 4975207).
Regarding claim 6, modified Krafutler does not teach that the second hardness is a Shore D hardness of no more than 65.  
Lee teaches that low temperature impact resistance is obtained when the thermoplastic polyurethane elastomer has a Shore D hardness of at least 40. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify Krafutler by having the second material for the first section being made out of polyurethane with a Shore D hardness of 40. This alteration provides the predictable and expected result of a cheap material that is easy to source with the required hardness for functionality of the assembly. 
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Krafutler (US Patent 5056579) in view of Drifka (US PG Pub 20120241110) as applied to claim 1 above, and further in view of Kraeutler (US Patent 5141043).
Regarding claim 7, although Krafutler teaches (figure 2) a rod (3) having a central bore (fig. 2 shows it is hollow), and the second section (comprised of the left end of 2 that surrounds the first section as shown in fig. 2) being attached to the rod (3), Krafutler does not teach the second section of the body portion being at least partially inserted into the rod. 
Kraeutler teaches (fig. 2) a rod (5) having a central bore (fig. 2 shows it is hollow) with a section of a body portion (6) inserted into and attached to the rod (as the rod is sleeved around the section as shown in fig. 3). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify Krafutler by adding the rod of Kraeutler with a central bore, sleeved around component 2, with the second body section at least partly inserted into and attached to the rod. This alteration provides the predictable and expected result of the rod providing reinforcement to the assembly.
Claims 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Krafutler (US Patent 5056579) in view of Drifka (US PG Pub 20120241110) as applied to claim 1 above, and further in view of Buhr (US Patent 5934353).
	Regarding claim 8, modified Krafutler teaches (fig. 2) that the first section (421) and the second section (comprised of the left end of 2 that surrounds the first section as shown in fig. 2) are configured to pivot when a load is applied the second section (column 3 lines 58-65). Modified Krafutler does not teach that the first and second sections are configured to separate when a load of 10 or more lbs. is applied.
Buhr teaches (figure 8) a rollable screen guide assembly that is configured to release when a static load at least 10 lbs. is applied (column 4, lines 56-58). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify Krafutler to incorporate the teachings of Buhr by configuring the first and second sections to separate when a load of at least 10lbs is applied. This alteration provides the predictable and expected result of the shade dislodging from the tracks instead of breaking if a force is applied in the wrong direction, thus making the assembly more durable.
Regarding claim 9, modified Krafutler teaches that the first section (421) and the second section (comprised of the left end of 2 that surrounds the first section as shown in fig. 2) are configured to pivot when a load is applied statically the second section (column 3 lines 58-65). Modified Krafutler does not teach that the first section and the second section separate when the load is applied.
Buhr teaches (figure 8) a rollable screen guide assembly that is configured to release when a static load at least 10 lbs. is applied (column 4, lines 56-58). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify Krafulter with the teachings of Buhr by configuring the first and second sections to separate when a load of at least 10lbs is applied. This alteration provides the predictable and expected result of the shade dislodging from the tracks instead of breaking if a force is applied in the wrong direction, thus making the assembly more durable.
Claims 10, 11, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Krafutler (US Patent 5056579) in view of Drifka (US PG Pub 20120241110) and Kraeutler (US 5141043).
	Regarding claim 10, Krafutler teaches (fig. 2) a shade system, comprising: a first track (1) having a C-shaped cross-section (fig. 2); a second track (also 1 because there are two, the figures only show one of the two tracks or risers, see column 3 lines 10-12) having a C-shaped cross-section (fig. 2); a shade (2) having a loop of shade material (2’); a rail (3) contained in the loop of shade material (column 3 lines 15-21); a first end tip (the leftmost face of 421 in fig. 2) extending from a first side of the rail (fig. 2); and a second end tip (not shown but the same as the first end tip but on the other side in the other track, reference characters for this are the same as for the first end tip) extending from a second side of the rail (the right side, not shown in fig. 2); wherein the first end tip is configured to move along the first track during normal operation and the second end tip is configured to move along the second track during normal operation (column 4 lines 9-209); wherein each of the first end tip and the second end tip comprises a body portion (see annotated fig. 2 above) having a diameter (at 421), the body portion comprising a first section (element 421) comprising a material with a hardness (this is made of a material, and all materials have a hardness) and a second section (comprised of the left end of 2 that surrounds the first section as shown in fig. 2) coupled to the first section (fig. 2), the second section comprising a material with a hardness (this is made of a material, and all materials have a hardness); and a head portion (424) coupled to the first section (fig. 2), the head portion comprising a material (this is made of the same material as the rest of 421 as it is one single piece); wherein the head portion (424) of each of the first end tip and the second end tip has a width (fig. 2); and that the first section (421) and the second section (comprised of the left end of 2 that surrounds the first section as shown in fig. 2) are configured to pivot [about “sphere 423, and ends up escaping from the tube and dropping to the ground”] when a load at or above a threshold load is applied to the first end tip (column 3 lines 58-65).
Krafutler does not teach that the first and second tracks each have two inwardly projecting lips separated by a distance, and that the head portion of the first and second end tips is wider than the distance between the inwardly projecting lips of the first and second tracks, that the diameter of the body portion of each of the first end tip and the second end tip is less than the distance between the projecting lips of the first and second tracks, that the first section comprising a first material having a first hardness and the second section comprising a second material having a second hardness; wherein the first hardness is higher than the second hardness, and that the first and second sections of the respective first end tip or the second end tip separate when the load is applied.
	Kraeutler teaches (figure 2) a shade system with a shade (5) and a set of tracks (1, 2), each track having two inwardly projecting lips separated by a distance (C), each track having an end tip (6) with a head portion (the rounded portion on the left in fig. 2) that is wider than the distance between the inwardly projecting lips of the first and second tracks (fig. 2), and that the diameter of a body portion (6a) of the end tips is less than the distance between the projecting lips of the first and second tracks (fig. 2).	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Krafutler by adding to the first and second tracks two inwardly projecting lips separated by a distance, and by making the head portion of the first and second end tips wider than the distance between the inwardly projecting lips of the first and second tracks, and the diameter of the body portion of each of the first end tip and the second end tip less than the distance between the projecting lips of the first and second tracks as taught by Kraeutler. This alteration provides the predictable and expected result of structure to keep the end tip engaged with the track, without limiting functionality.
Drifka teaches (figure 10) a shade system that travels in a guide portion (16) of a vertical roll up door assembly that separates when a load is applied (paragraph 0037), the end tip includes a first section (38) with a first hardness and a second section (40) with a second hardness; wherein the first hardness is higher than the second hardness (paragraph 0052, lines 5-15). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Krafulter to incorporate the teachings of Drifka by having the first section and the second section be made from materials of different hardnesses, with the first hardness being greater than the second hardness, and having the first section and the second section separate when a desired load is applied. This alteration provides the predictable and expected results of the first material being more durable to wear and/or the second portion being able to deform to and disengage upon a sudden impact.  
Regarding claim 11, Krafulter teaches (fig. 2) two tracks (both 1), and wherein the first track further comprises a first end and an opposing second end (it is inevitable that the track has a top end and a bottom end) and the second track (also 1) further comprises a first end and an opposing second end (it is inevitable that the track has a top end and a bottom end). Krafulter is silent concerning the shade system being installed in a window frame having a bottom sill, and wherein the second ends of the first track and the second track extend to the bottom sill such that substantially no space is provided between the bottom sill and the first second ends of the first and second tracks.
	Drifka teaches (fig. 1) a cover system (10) being installed in a frame (20) having a bottom sill (fig. 1), and two tracks (16, and 18), wherein the second ends (bottom ends) of the first track (16) and the second track (18) extend to the bottom sill such that substantially no space is provided between the bottom sill and the first second ends of the first and second tracks (as shown in fig. 1). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify Krafulter by having the shade system being installed in a window frame having a bottom sill, and wherein the second ends of the first track and the second track extend to the bottom sill such that substantially no space is provided between the bottom sill and the first second ends of the first and second tracks. This alteration provides the predictable and expected results of the tracks leading end tips all the way to the sill, making the system more secure.
Regarding claim 18, Krafutler teaches (figure 2) that for each of the first end tip and the second end tip, the first section (421) comprises a neck region (422) and a shoulder region (423) and the second section (comprised of the left end of 2 that surrounds the first section as shown in fig. 2) comprises an internal lip (the portion that sticks into the neck region of the first section) provided around the neck region (shown in fig. 2) of the first section (423) and configured to retain the shoulder region of the first section within the second section (fig. 2).
Claims 12 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Krafutler (US Patent 5056579) in view of Drifka (US PG Pub 20120241110) and Kraeutler (US 5141043) as applied to claim 11, and further in view of Klish (US 20180371833).
	Regarding claim 12, modified Krafutler does not teach that at least a portion of the shade is retractably housed within a security box, wherein first ends of the first track and the second track in proximity to the security box are spaced from 1 inch to 3 inches away from the security box.
	Klish teaches (fig. 2) a shade system (100) with a portion of a shade (100) is retractably housed within in a security box (120), wherein first ends (the top ends) of a first track (130a) and a second track (130b) in proximity to the security box are spaced at a distance away from the security box (fig. 2). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify Krafutler to incorporate the teaching of Kish by having a portion of the shade retractably housed within a security box, wherein first ends of the first track and the second track in proximity to the security box are spaced away from the security box. This alteration provides the predictable and expected result of a track that is selected based upon the exact distance the shade is desired to be drawn to. Although Kish does not explicitly teach a distance of at least one inch between the end of the tracks and the security box, it is noted that the courts have held that “where the only difference between the prior art and the claims is a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device.” In Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984). This alteration provides the predictable and expected result of a desired length providing the desired strength to the device.
Regarding claim 13, modified Krafutler does not teach that the first ends of the first track and the second track are angled.
Klish teaches (figure 3) that the ends of the first track and the second track (bottom of 140a and 140b) are angled (142a and 142b). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify modified Hudoba to incorporate the teachings of Klish by having the first ends of the first and second track be angled. This alteration provides the predictable and expected result of avoiding sharp corners on the end of the track that could damage the shade or risk harming an operator of the device.
Claims 14 and 15 are rejected under 35 U.S.C. 103 as being unpatentable Krafutler (US Patent 5056579) in view of Drifka (US PG Pub 20120241110), Kraeutler (US 5141043), and Klish (US 20180371833) as applied to claim 13, and further in view of Lu (US PG Pub 20150308187).
Regarding claim 14, modified Krafutler does not teach that an angled plug is contained in each of the first track and the second track at the first ends of the first track and the second track.
Lu teaches (figure 2) angled plugs (112 and 116, the plugs have a square base with 90 degree angles) that can go into both ends of tracks (14) on a shade device. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify Krafutler to incorporate the teachings of Lu by fitting plugs into the first end of each of the tracks. This alteration provides the predictable and expected result of blocking off the ends of the tracks to both keep the end tips inside the tracks, and protect the tracks from debris that could damage the structure.
	Regarding claim 15, modified Krafutler inevitably teaches that upon separation of the first section (the entire element 421) and the second section (comprised of the left end of 2 that surrounds the first section as shown in fig. 2), the first section is retained in the respective first or second track between the angled plug and the bottom sill (distance between the inwardly projecting lips are narrower than the widest part of the first section, so the first section would inevitable be retained in the track between the plug at the top and the sill at the bottom upon separation of the elements.).
Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Krafutler (US Patent 5056579) in view of Drifka (US PG Pub 20120241110) and Kraeutler (US 5141043) as applied to claim 10, and further in view of Lee (US Patent 4975207).
Regarding claim 16, modified Krafulter does not teach that the second hardness is a Shore D hardness of no more than 65.  
Lee teaches that low temperature impact resistance is obtained when the thermoplastic polyurethane elastomer has a Shore D hardness of at least 40. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify modified Hudoba by having the second material for the first portion being made out of polyurethane with a Shore D hardness of 40. This alteration provides the predictable and expected result of a cheap material that is easy to source with the required hardness for functionality of the assembly. 
Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Krafutler (US Patent 5056579), Drifka (US PG Pub 20120241110), Kraeutler (US 5141043), and Lee (US Patent 4975207), as applied to claim 16, and further in view of Langenbach (US PG Pub 20030046870) and Coenraets (US PG Pub 20050211397).
Regarding claim 17, modified Krafutler does not teach that the first material comprises at least one of a polyamide or an acrylonitrile butadiene styrene and wherein the second material comprises a thermoplastic polyurethane.  
Langenbach teaches (figure 1) a breakaway panel mechanism with a pin (20) made out of polyamide (paragraph 0009). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify Krafutler by having the first material for the first portion being made out of polyamide. This alteration provides the predictable and expected result of a cheap material that is easy to source with the required hardness for functionality of the assembly. 
Coenraets teaches (figure 33) a panel device in guide tracks that closes off an opening with a sliding section (71) made out of polyurethane. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify modified Krafutler by having the second material for the first portion being made out of polyurethane. This alteration provides the predictable and expected result of a cheap material that is easy to source with the required hardness for functionality of the assembly. 
Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Krafutler (US Patent 5056579) in view of Drifka (US PG Pub 20120241110) and Kraeutler (US 5141043) as applied to claim 10, and further in view of Brondex (US PG Pub 20160376842).
Regarding claim 19, modified Krafutler does not teach that the second section is overmolded over the neck region and shoulder region of the first section.  
Brondex teaches (figure 2) a second section (10) of a screen winding device overmolded over a first section (2, paragraph 0075). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify Krafutler to incorporate the teachings of Brondex by using the manufacturing process of overmolding to manufacture the first and second section as taught by modified Krafutler. This alteration provides the predictable and expected result of a cheap method of manufacturing that allows multiple materials to be used on interconnected parts.
Claims 20 is rejected under 35 U.S.C. 103 as being unpatentable over Krafutler (US Patent 5056579) in view of Drifka (US PG Pub 20120241110) and Kraeutler (US 5141043) as applied to claim 10, and further in view of Buhr (US Patent 5934353).
	Regarding claim 20, modified Krafutler teaches that the first section and the second section separate when the load is applied statically (see claim 10 rejection above). Modified Krafutler does not teach that the threshold load is at least 10 lbs. 
Buhr teaches (figure 8) a rollable screen guide assembly that is configured to release when a static load at least 10 lbs. is applied (column 4, lines 56-58). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Hudoba to incorporate the teachings of Buhr by configuring the first and second sections to separate when a load of at least 10lbs is applied. This alteration provides the predictable and expected result of the shade dislodging from the tracks instead of breaking if a force is applied in the wrong direction, thus making the assembly more durable.
Response to Arguments
Applicant’s arguments with respect to the claims have been considered but are moot because the arguments are not commensurate in scope with the rejection, and are not found persuasive.
	The applicant argues that “First, the Examiner does not clearly identify in the cited prior art a body portion having a first section and a second section coupled to the first section, as recited in independent claim 1, as amended. The Examiner first identifies body 421 as the first section. However, body 421 is a single-section body portion made of a single stiff plastic material. It does not include a first section coupled to a second section. The Examiner then cites the second section as the body portion minus element 421. However, all of the body 421 minus body 421 would leave no element to form a second section. ("The protective end piece 42 shown in FIGS. 2 and 2A comprises an oblong body 421 made of stiff plastic material having a sphere 423 at one end thereof connected thereto via a neck 422. At the other end of the body 421, there is a cylindrical portion 424 of greater width." Krafutler col. 3, Ins. 49-54 (emphasis added).) Following this text, on page 7 of the Office Action, the Examiner includes an annotated copy of FIG. 2 of Krafutler in which the entire end piece 42 is surrounded in dashed lines and labeled the body portion. However, this is also incorrect as the end piece 42 includes further components beyond just body 421. Id. As such, the Examiner has not clearly identified a body portion having a first section coupled to a second section within the cited prior art.”
	The examiner notes that the above rejection cites the body portion comprising the first section and the second section, with the first section being element 421 and the second section being the left end of element 2 that surrounds the first section as shown in fig. 2 and is coupled to element 421. The claim is merely interpreted with the broadest reasonable interpretation such that the elements as recited in the claim are all taught by the prior art references applied.
	The applicant argues that “Second, even if Krafutler did disclose a body portion having a first section coupled to a second section, as the Examiner contends, the entire end piece 42, including body 421, of Krafutler is comprised of the same stiff plastic material (as indicated in FIG. 2-2A of Krafutler). Claim 1 does not recite a first section and a second section comprised of materials having any respective hardnesses. Rather, when read in its entirety, claim 1, as amended, recites "a first section comprising a first material having a first hardness, and a second section comprising a second material having a second hardness ... wherein the first hardness is higher than the second hardness." As such, claim 1 recites an end tip with a body portion comprised of two sections, each comprised of a material having a different hardness. This presents an advantage over a single-material, single-component end piece, as disclosed in Krafutler, in terms of safe and controlled separability. ("A first, softer material is molded over the second, harder material such that harder material pulls out from the softer material when a load is applied to one or both end tips." Applicant's Specification, par. [0014]; "by providing the preferential break area between the first section 50 and the second section 52, the shape of the resulting fragments can be controlled. As shown in FIG. 5 there are no sharp edges where the first section 50 separates from the second section. In contrast, previous designs did not control the fragments produced in a breakage, which could produce sharp or jagged edges that a patient may use to harm himself or herself instead." Id., par. [0028]). As such, Krafutler fails to disclose an end tip with a body portion comprising the first and second sections recited in claim 1, respectively comprised of materials having different hardnesses.”
	The examiner notes that Krafutler is used to teach the first section and the second section, and that these components are coupled together as the claim requires. The examiner also notes that the components are inherently made of some material (in this case plastic material) with some hardness, but concedes that Krafutler is silent on the materials being different with different hardnesses, and the first hardness being higher than the second hardness. The examiner therefore modifies the reference with teachings found in  Drifka, where there is a shade system that travels in a guide portion (16) of a vertical roll up door assembly that includes a first section (38) with a first hardness and a second section (40) with a second hardness; wherein the first hardness is higher than the second hardness (paragraph 0052, lines 5-15). The examiner states that “it would have been obvious to one of ordinary skill in the art at the time to modify Krafulter to incorporate the teachings of Drifka by having the first section and the second section be made from materials of different hardnesses, with the first hardness being greater than the second hardness. This alteration provides the predictable and expected results of the first material being more durable to wear and/or the second portion being able to deform to and disengage from the track upon a sudden impact as a couple non-limiting examples.” 
	The applicant argues that “the Examiner argues that "Drifka teaches (figure 10) an end tip (24) that travels in a guide portion (16) of a vertical roll up door assembly that includes a first section (38) with a first hardness and a second section (40) with a second hardness; wherein the first hardness is higher than the second hardness (paragraph 0052, lines 5- 15)," and that "[i]t would have been obvious to one of ordinary skill in the art at the time to modify Krafulter to incorporate the teachings of Drifka by having the first section and the second section be made from materials of different hardnesses, with the first hardness being greater than the second hardness." However, as can be seen in FIG. 2, reference numeral 24 of Drifka does not reference an end tip at all. Rather, reference number 24 is a locational reference to a marginal edge portion (versus a central portion or lateral edge portion) of the retractable door panel 12. ("As seen in FIG. 2, door panel 12 includes a first face 22, opposing marginal edges 24, and opposing lateral edges 26." Drifka, par. [0033])…. As seen above, element 24 references an edge portion of a flattened surface, not an end tip.”
	The examiner notes that Krafutler is used to teach the end tips that travel in the guide portion with a first section and a second section. Drifka is merely used to modify the system of Krafutler, as it contains the teachings of “a shade system that travels in a guide portion (16) of a vertical roll up door assembly that includes a first section (38) with a first hardness and a second section (40) with a second hardness; wherein the first hardness is higher than the second hardness (paragraph 0052, lines 5-15)”, per the above rejection. The examiner notes that “it would have been obvious to one of ordinary skill in the art at the time to modify Krafulter to incorporate the teachings of Drifka by having the first section and the second section be made from materials of different hardnesses, with the first hardness being greater than the second hardness. This alteration provides the predictable and expected results of the first material being more durable to wear and/or the second portion being able to deform to and disengage from the track upon a sudden impact as a couple non-limiting examples.”
	The applicant argues that “there is no indication in Drifka that the opposing marginal edge portions 24 of door 12 are comprised of multiple different materials. Element 28, attached to a marginal edge 24 of door panel 12 references a wind lock applied to a surface of the marginal edge 24 of the door panel 12. See, Drifka, FIG. 2. Wind lock 28 is the only dual-durometer element taught in Drifka, and wind lock 28 is also not an end tip. Wind lock 28 is not applied at the tip of an end of any structure, but rather, is applied to discrete points of the surface of door panel 12 at marginal edge 24. See, Drifka, FIGS. 2 and 10. Even in FIG. 10, wind lock 28 is clearly shown applied wholly to the surface of marginal edge 24 of door panel 12. Although, viewing the perspective view shown in FIG. 2 alongside the top view shown in FIG. 10 provides a much clearer view of the overall structure of door panel 12. As stated in the MPEP: "Ascertaining the differences between the prior art and the claims at issue requires interpreting the claim language,  and considering both the invention and the prior art references as a whole." MPEP 2141.02. ….. As seen above, door panel 12 is not an elongate structure having a tip, but rather an entire door panel with no relevant elongate structure protruding therefrom to support an end tip, and wind locks 28 are applied only to various points along the surface of door panel 12. Thus, Drifka does not disclose any form of end tip configured to travel in a track of a shade system. As such, no reference or combination of references cited by the Examiner teach an end tip that a body portion having a first section and a second section comprised of materials having different hardnesses.”
	The examiner notes that Drifka is not used to teach an “end tip” but rather a “a first section (38) with a first hardness and a second section (40) with a second hardness; wherein the first hardness is higher than the second hardness (paragraph 0052, lines 5-15)”.
	The applicant argues that “Further, on page 7 of the Office Action, the Examiner argues that the dual-durometer technology of Drifka (presumably of wind locks 28) could be applied to the end tip of Krafutler to provide "the predictable and expected results of the first material being more durable to wear and/or the second portion being able to deform to and disengage from the track upon a sudden impact as a couple non-limiting examples." First, as discussed above, the wind locks of Drifka are adhered to multiple, substantially spaced-apart, locations along the planar surface of a door panel. In contrast, the end tip in Krafutler is slid into a comparably much thinner, elongate sheath structure. Given the significant differences in size, shape, and applied location of the wind locks of Drifka contrasted with the end tip of Krafutler, it does not appear readily applicable to modify an elongate sheath structure like that of Krafutler, with surface wind locks like those of Drifka.”
	The examiner notes that Drifka is merely used to teach “a first section (38) with a first hardness and a second section (40) with a second hardness; wherein the first hardness is higher than the second hardness (paragraph 0052, lines 5-15)”, and that the structure and shape of these “wind locks” is not used in the modification. The modification merely is used on the materials that make up the first and second sections of Krafutler.
	The applicant argues that “Secondly, while the dual-durometer wind locks of Drifka do aid in disengaging the planar door panel from its track specifically under sudden, substantial impact while the door panel is in vertical motion, such as when the door panel is struck by the force of a moving vehicle during opening or closing, the wind locks are designed to otherwise lock the door panel within the track and to prevent release of the door panel from its track under the application of high lateral forces from strong winds or high air pressure. Drifka, p. 1, pars. [0003]-[0004]. As such, the results achieved by the wind locks in Drifka are quite the opposite to the results achieved by the end tip of claim 1. The body portion recited in claim 1, including two sections comprised of differing materials of differing hardnesses offers the benefit of allowing safe and controlled separation of the end tip under moderate to high lateral forces, such as the human-generated force of a patient partially leveraging his or her weight against the rod to which the end tip is attached. ("In order to prevent a patient from using the end tips as a tie-off point from which a length of cord, rope, sheet, etc. can be secured, the end tips are configured to break such that shade is detached from the track when a weight of at least 10 lbs. is applied to the end tips.... A first, softer material is molded over the second, harder material such that harder material pulls out from the softer material when a load is applied to one or both end tips." 
Applicant's Specification, par. [0014].) Accordingly, the setting in which the clamed end tip is applied, that of a mental health facility in which it is desirable for shade release to occur under moderate to high lateral force applications, is quite different from the settings in which both Krafutler and Drifka are applied in which it is desirable for heavy metal door curtains or door panels to remain locked in place under the same moderate to high lateral force applications of winds and high air pressure. Even if the wind locks of Drifka were a readily applicable modification of Krafutler and it was predictable that the wind locks of Drifka would provide the same function when slid into an end of the horizontal sheath of Krafutler, which Applicant does  not contend, those results would still be quite the opposite to the results of the end tip recited in claim 1. It would be highly undesirable for the end tip of claim 1 to remain locked in place within the shade track under the moderate to high lateral force of a patient applying all or a portion of his or her body weight to the shade rod in a direction opposite to the shade track, for example, in an instance of attempted self-harm.”
	The examiner notes that Krafutler teaches the structure of the end tips, and that Drifka is used to modify the material of the first and second sections so that the material of the first section is harder than the material of the second section. Krafutler teaches “that the first section (421) and the second section (comprised of the left end of 2 that surrounds the first section as shown in fig. 2) are configured to pivot when a load is applied the second section (column 3 lines 58-65)”, but Krafutler does not teach that “the first and second sections are configured to separate when a load of 10 or more lbs. is applied.” “Buhr teaches (figure 8) a rollable screen guide assembly that is configured to release when a static load at least 10 lbs. is applied (column 4, lines 56-58). It would have been obvious to one of ordinary skill in the art at the time to modify Hudoba to incorporate the teachings of Buhr by configuring the first and second sections to separate when a load of at least 10lbs is applied. This alteration provides the predictable and expected result of the shade dislodging from the tracks instead of breaking if a force is applied in the wrong direction, thus making the assembly more durable.” These modifications would enable the modified device to behave in the manner as the claims required.
	The applicant argues that “On pages 11-14 of the Office Action, the Examiner rejected claims 10, 11, and 18 under 35 U.S.C. § 103(a) as being unpatentable over Krafutler in view of Drifka and Kraeutler (US 5141043). Similar to independent claim 1, independent claim 10, as amended, recites: "a first section comprising a first material having a first hardness, and a second section coupled to the first section, the second section comprising a second material having a second hardness, the first hardness being higher than the second hardness." The Examiner makes the same arguments with respect to the combination of Krafutler and Drifka in relation to these recited elements as made with respect to claim 1, and the deficiencies discussed above are likewise applicable to independent claim 10, as amended. Further, the addition of Kraeutler does not remedy any of these deficiencies.”
	The examiner notes as above that the above rejection cites the body portion comprising the first section and the second section, with the first section being element 421 and the second section being the left end of element 2 that surrounds the first section as shown in fig. 2 and is coupled to element 421. Krafutler is used to teach the first section and the second section, and that these components are coupled together as the claim requires. The examiner also notes that the components are inherently made of some material (in this case plastic material) with some hardness, but concedes that Krafutler is silent on the materials being different with different hardnesses, and the first hardness being higher than the second hardness. The examiner therefore modifies the reference with teachings found in  Drifka, where there is a shade system that travels in a guide portion (16) of a vertical roll up door assembly that includes a first section (38) with a first hardness and a second section (40) with a second hardness; wherein the first hardness is higher than the second hardness (paragraph 0052, lines 5-15). The examiner states that “it would have been obvious to one of ordinary skill in the art at the time to modify Krafulter to incorporate the teachings of Drifka by having the first section and the second section be made from materials of different hardnesses, with the first hardness being greater than the second hardness. This alteration provides the predictable and expected results of the first material being more durable to wear and/or the second portion being able to deform to and disengage from the track upon a sudden impact as a couple non-limiting examples.”
	The examiner notes that the combinations above teach all the limitations as claimed.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW R SHEPHERD whose telephone number is (571)272-5657. The examiner can normally be reached M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Cahn can be reached on (571) 270-5616. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/M.S./Examiner, Art Unit 3634                                                                                                                                                                                                        

/DANIEL P CAHN/Supervisory Patent Examiner, Art Unit 3634